Exhibit 10.65

 

THIRD AMENDMENT

TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Third Amendment To Amended and Restated Loan And Security Agreement (the
“Amendment”) dated as of April 4, 2005, is entered into by and among CONGRESS
FINANCIAL CORPORATION (WESTERN), a California corporation (“Lender”), and GUESS
?, INC., a Delaware corporation (“Guess”), GUESS? RETAIL, INC., a Delaware
corporation, and GUESS.COM, INC., a Delaware corporation, jointly and severally
as co-borrowers (each a “Borrower” and collectively, the “Borrowers”), with
reference to the following facts:

 

RECITALS

 

A.            Lender is extending various secured financial accommodations to
the Borrowers upon the terms of that certain Amended and Restated Loan and
Security Agreement dated as of December 20, 2002, as previously amended by that
certain First Amendment to Amended and Restated Loan and Security Agreement,
dated as of February 25, 2003 and that certain Second Amendment to Amended and
Restated Loan and Security Agreement dated as of December 30, 2004 (as the same
now exists or may hereafter be amended, modified, supplement, extended, renewed
or replaced, the “Loan Agreement”).

 

B.            Each of the Borrowers and the Lender desires to amend the Loan
Agreement upon the terms and conditions set forth herein.

 

C.            Each of the Borrowers is entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of the rights or remedies of the Lender as set forth in the Loan Agreement are
being waived or modified by the terms of this Amendment.

 

AMENDMENT

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by each
party hereto, the parties hereto hereby agree as follows:

 

SECTION 1.  Amendment.  Section 1.31 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

 

“1.31       ‘Cash Equivalents’ shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America of any agency or
instrumentality thereof; provided, that the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than Two Hundred
Fifty Million Dollars ($250,000,000); (c) commercial paper (including variable
rate demand notes) with a maturity of ninety (90) days or less issued by a
corporation (except an Affiliate of any Borrower) organized under the laws of
any State of the United States of America or the District of Columbia and rated
at least A-1 by

 

--------------------------------------------------------------------------------


 

Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc.  or at least P-1 by Moody’s Investors Service, Inc.;
(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with any financial institution having combined capital and surplus and undivided
profits of not less than Two Hundred Fifty Million Dollars ($250,000,000);
(e) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or issued by any governmental agency thereof and backed by the
full faith and credit to the United States of America, in each case maturing
within ninety (90) days or less from the date of acquisition; provided, that the
terms of such agreements comply with the guidelines set forth in the Federal
Financial Agreements of Depository Institutions with Securities Dealers and
Others, as adopted by the Comptroller of the Currency on October 31, 1985;
(f) any evidence of Indebtedness issued by a state, city, town, county or their
agencies and paying interest which is exempt from federal tax, provided that the
maturity is ninety (90) days or less and the Indebtedness is rated at least A-1,
SP-1 or AAA by Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc. or at least P-1, MIG-1 or Aaa by Moody’s Investors
Services, Inc.; and (g) investments in money market funds and mutual funds which
invest substantially all of their assets in securities of the types described in
clauses (a) through (f) above.”

 

SECTION 2.  Conditions to Effectiveness.  The effectiveness of this Amendment is
subject to the receipt by Lender of the following:

 

(a)           Counterparts of this Amendment, duly executed and delivered by
each of the parties hereto.

 

(b)           Such other documents related hereto or in furtherance hereof as
Lender may require.

 

SECTION 3.  No Other Changes.  Except as explicitly amended by this Amendment,
all of the terms and conditions of the Loan Agreement shall remain in full force
and effect and shall apply to any Loan or Letter of Credit Accommodation
thereunder.

 

SECTION 4.  Defined Terms.  Unless otherwise defined herein, terms used in this
Amendment that are defined in the Loan Agreement shall have the same meanings
herein as in the Loan Agreement.  In addition, it is expressly understood that
the term Financing Agreements as used herein or in any other Financing Agreement
includes this Amendment for all purposes, including for the purposes of
Section 5 hereof.

 

SECTION 5.  Representations and Warranties.  Each Borrower reaffirms that the
representations and warranties made to Lender in the Loan Agreement and other
Financing Agreements are true and correct in all material respects as of the
date of this Amendment as though made as of such date and after giving effect to
this Amendment.  In addition, each Borrower makes the following representations
and warranties to Lender, which shall survive the execution of this Amendment.

 

(a)           The execution, delivery and performance of this Amendment are
within each Borrower’s powers, have been duly authorized by all necessary
actions, have received all necessary governmental approvals, if any, and do not
(i) contravene any other contractual restriction, law or governmental regulation
or court decree or order binding on or affecting any

 

2

--------------------------------------------------------------------------------


 

Borrower or its assets, (ii) violate any Borrower’s organizational documents or
instruments, or (iii) result in, or require the creation or imposition of, any
security interest, mortgage, pledge, lien, charge or other encumbrance of any
nature whatsoever on any of any Obligor’s assets or properties, including the
Collateral, except for liens, security interests and other encumbrances granted
under the Financing Agreements.

 

(b)           This Amendment is the legal, valid and binding obligation of each
Borrower enforceable against each Borrower in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, moratorium and other
similar laws affecting the rights of creditors generally.

 

(c)           Since the dates of the financial statements most recently provided
by Borrowers to Lender pursuant to Sections 9.6(a)(i) and 9.6(a)(iii) of the
Loan Agreement, there has been no Material Adverse Change.

 

(d)           No event has occurred and is continuing, after giving effect to
this Amendment, which constitutes a Default or an Event of Default under the
Loan Agreement or any other of the Financing Agreements, or would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

 

SECTION 6.  Continuing Effect of Financing Agreements.  To the extent of any
inconsistencies between the terms of this Amendment and the Loan Agreement, this
Amendment shall govern.  In all other respects, the Loan Agreement and other
Financing Agreements shall remain in full force and effect and are hereby
ratified and confirmed.

 

SECTION 7.  Governing Laws.  This Amendment, upon becoming effective, shall be
deemed to be a contract made under, governed by, and subject to, and shall be
construed in accordance with, the internal laws of the State of California.

 

SECTION 8.  No Waiver.  The execution of this Amendment and acceptance of any
other documents related hereto shall not be deemed to be a waiver of any Event
of Default under the Loan Agreement or breach, default or event of default under
any other Financing Agreement, whether or not known to Lender and whether or not
existing on the date of this Amendment.

 

SECTION 9.  Integration.  The Loan Agreement as amended by this Amendment,
together with the other Financing Agreements, incorporates all negotiations of
the parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof and may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties; there are no oral agreements
between the parties.  Without limiting the foregoing, in the event this
Amendment conflicts with the terms of any letter agreement between Borrowers and
Lender, the terms of this Amendment shall control.

 

SECTION 10.  Reference to and Effect on the Financing Agreements.

 

(a)           Upon and after the effectiveness of this Amendment, each reference
in the Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Loan Agreement, and each reference in all
other documents or agreements

 

3

--------------------------------------------------------------------------------


 

related thereto, including the other Financing Agreements, to “the Loan
Agreement”, “thereof” or words of like import referring to the Loan Agreement,
shall mean and be a reference to the Loan Agreement as modified and amended
hereby.

 

(b)           To the extent that any terms and conditions in any of the
Financing Agreements or any documents or agreements related thereto shall
contradict or be in conflict with any terms or conditions of the Loan Agreement,
after giving effect to this Amendment, such terms and conditions are hereby
deemed modified or amended accordingly to reflect the terms and conditions of
the Loan Agreement as modified or amended hereby.

 

SECTION 11.  Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 12.  Execution in Counterparts.  This Amendment may be executed by
facsimile and in any number of counterparts, each of which when so executed and
delivered shall be deemed an original and all of which counterparts, taken
together, shall constitute one and the same instrument.

 

SECTION 13.  Section Captions.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or any provisions hereof.

 

SECTION 14.  Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

[Remainder of this page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Amendment as of the date first set forth above, to become
effective in the manner set forth above.

 

 

GUESS ?, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Frederick G. Silny

 

 

Name:

Frederick G. Silny

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

GUESS? RETAIL, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Frederick G. Silny

 

 

Name:

Frederick G. Silny

 

Title:

Chief Financial Officer

 

 

 

 

 

GUESS.COM, INC.

 

as a Borrower

 

 

 

 

 

By:

/s/ Frederick G. Silny

 

 

Name:

Frederick G. Silny

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

CONGRESS FINANCIAL CORPORATION
(WESTERN), as Lender

 

 

 

 

 

By:

/s/ Gary Whitaker

 

 

Name:

Gary Whitaker

 

Title:

Vice President

 

--------------------------------------------------------------------------------